Citation Nr: 1617815	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984 and from September 1985 to October 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2015 remand, the Board directed that a VA examination be conducted and that the examiner should comment on the effect of the Veteran's bilateral knee, bilateral shoulder and right ankle disabilities on his occupational functioning, to include his capacity to secure and follow substantially gainful employment.  The Board acknowledges that the VA examiner stated that due to his bilateral knee disorders, the Veteran could not stand or walk for long periods of time.  The examiner noted that due to the right ankle disability, there was subjective evidence of pain with walking, standing, sitting and any other position.  Finally, she indicated that the Veteran's bilateral shoulder conditions prevented him from lifting his arm over his head.  These comments do not specifically address how the Veteran's service-connected joint disabilities impact his ability to work.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the U.S. United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is appropriate to procure the requested opinion.

Accordingly, the case is REMANDED for the following action:

1. Please arrange for the Veteran's records to be sent to the examiner who conducted the July 2015 VA joints examination for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  The examiner is requested to provide a supplemental opinion discussing the effect of the Veteran's bilateral shoulder, bilateral knee and right ankle disabilities on his occupational functioning, to include his ability to secure and follow a substantially gainful occupation. 

The rationale for any opinion should be set forth.

2.  The AOJ should then review the record and readjudicate the claims.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




